Citation Nr: 0333165	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-16 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
fracture of the left forearm (minor), with limitation of 
flexion, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from December 1943 to 
May 1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision of the Jackson, 
Mississippi, Regional Office (RO), of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed.

2.  The veteran's left elbow disability does not produce 
limitation of flexion to 45 degrees nor does it cause 
limitation of extension to 110 degrees, and x-ray films do 
not show evidence of either favorable or unfavorable 
ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a 
left elbow disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Codes 
5205, 5206, and 5207 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he suffers from constant pain and 
stiffness in his forearm and elbow.  He further asserts that 
he is unable to lift with his left arm and that he has 
trouble dressing and feeding himself.

The record reflects that the veteran has been service-
connected for limitation of flexion of the left forearm since 
August 1947.  When the veteran was first granted service 
connection for the left elbow disability, a noncompensable 
evaluation was assigned.  Thirty-three years later, the 
veteran asked that his left elbow/forearm disability be 
examined and evaluated accordingly.  As a result of his 
request, the veteran underwent a VA medical examination in 
October 1980.  Upon completion of that exam, the doctor noted 
that there was some limitation of motion of the left elbow.  
The examiner found that the veteran's flexion was limited to 
approximately 100 degrees but that the extension was within 
normal limits.  No other abnormality of the left elbow or 
forearm was discovered or reported.  On the basis of that 
examination, the RO determined that a compensable evaluation 
was in order for the veteran's disability, and thus assigned 
a 10 percent rating in accordance with the rating criteria 
found at 38 C.F.R. Part 4, Diagnostic Code 5206 (1980).  See 
VA Form 21-6796, Rating Decision, October 31, 1980.  

Nearly thirteen years later, the veteran once again underwent 
a VA medical examination of his left arm.  The reason for the 
examination was that the veteran had requested an increased 
evaluation for his service-connected elbow disability.  Upon 
examination, the doctor found:

	. . . Examination of the left elbow 
reveals that he lacks ten degrees from 
terminal extension and has no more than 
115 degrees of flexion.  He does have 
some pain on extreme flexion of the left 
elbow.  No swelling is noted, but he did 
have tenderness to palpation of a 
somewhat generalized nature in the left 
elbow 
region. . . . 

The results were forwarded to the RO, which determined that 
as a result of the veteran's reduction in flexion an 
increased evaluation was in order.  In a May 1993 rating 
decision, the RO assigned a 20 percent disability rating for 
the veteran's disability.  .  

The veteran once again petitioned the RO for a higher 
disability rating for his left forearm/elbow condition.  In 
November 1995, he underwent a VA joints examination.  The 
doctor found that the veteran had no more than 50 degrees of 
active flexion.  Pain was reported and there was full 
supination and pronation.  Due to the limitation of movements 
of the elbow/forearm, the RO, in accordance with the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 5206 
(1995), awarded a 30 percent disability rating.  

In June 2000, the veteran submitted a claim seeking 
entitlement to an increased evaluation for his service-
connected left forearm disability.  He claimed that the 
disability had worsened.  Following receipt of the claim, the 
RO sent to the veteran a "VCAA letter" [for additional 
information see the discussion below].  That letter was dated 
March 21, 2001.  In that letter, the RO informed the veteran 
of what he needed to do in order to prevail on his claim.  
The RO notified the veteran that it would assist him in 
obtaining any documents pertinent to his claim and it would 
schedule the veteran for a VA medical examination in order to 
determine the severity of his disability.  The veteran was 
also informed of the VA's various duties to assist along with 
any time limits applicable to the veteran.

Following that letter, the RO obtained the veteran's private 
medical records.  A review of those records shows that the 
veteran complained of left arm pain in February 2001.  The 
doctor noticed that the veteran had a good range of motion of 
the arm but crepitus was reported.  

In March 2001, a VA medical examination of the veteran was 
performed.  The doctor found the following:

Marked tenderness noted in the left elbow 
and no deformities were palpable.  Range 
of motion was markedly limited from 40-80 
degrees actively, 35-85 degrees 
passively.  He had marked discomfort and 
was somewhat hesitant to let me examine 
[it] due to pain.  Supination was 70 
degrees, pronation was 80 degrees.  For 
comparison purposes, range of motion in 
the right elbow was measured which is 0-
140 degrees passively, 5-130 degrees 
actively, pronation was 90 degrees, and 
supination was 80 degrees.  Sensory 
function examination was within normal 
limits.  Grip strength was good in both 
hands without any increased discomfort.  
He had difficulty elevating the shoulders 
due to pain in the left elbow, and he 
also has increased pain when he had to 
position the arm in the anatomical 
position.

No atrophy of the muscles was noted.  As 
mentioned above, sensory function was 
intact.  Again, while donning the shirt 
and jacket, he had marked difficulty 
buttoning the shirt, especially the upper 
buttons.  This is due to limitation in 
flexion.

The veteran's private physician, Stephen L. Harless, M.D., 
proffered a written statement dated September 2001.  In that 
document, Dr. Harless repeated the veteran's assertions 
concerning continuous pain in the left elbow.  The doctor 
further reported that the veteran had limited use of the left 
arm and restriction of motion thereof.

Another VA medical examination was accomplished in March 
2002.  Prior to the examination, the veteran complained to 
the examiner of pain that radiated from the elbow to the 
shoulder.  The examiner found no swelling, deformity, or 
muscular atrophy in the left arm.  The doctor reported the 
following:

	. . . The patient has a 10 degree 
carrying angle in both elbows.  He lacks 
the last 25 degrees of extension and 
flexes to 100 degrees.  Normal range of 
motion would be full extension (zero 
degrees) and 145 degrees of flexion.  He 
has 70 degrees of pronation and 80 
degrees of supination, which is normal.  
He has no swelling, effusion, 
instability, increased heat or redness.  
He moves within the above range without 
complaint of pain, stating it hurts at 
the extremes of motion only.  The left 
forearm is similar in size to the right 
one. . . .

X-rays: . . . A/P and lateral views of 
the left elbow reveal an intercondylar T-
type fracture which had healed in 
satisfactory position and alignment.  
There was some narrowing of the articular 
cartilage at the radiocapitellar joint.  
He had very small osteophytes throughout 
the elbow.  An A/P view of the left 
humerus revealed the previously described 
fracture in the distal humerus.  No other 
abnormalities were noted.

. . . The patient states that the left 
elbow hurts all of the time.  That is a 
statement of the frequency and duration.  
Strenuous activities would tend to 
aggravate his pain.  During a flare up, 
his pain increases and his range of 
motion may temporarily decrease; I am 
unable to accurately estimate this range 
of motion or functional capacity during a 
flare up.

The doctor provided the following diagnoses:

1.  Healed closed intra articular 
intercondylar T-type fracture, distal 
left humerus.
2.  Moderate osteoarthritis, left elbow, 
secondary to above.

The RO has reviewed these various medical examinations and 
documents and has continued to deny the veteran's request for 
an evaluation in excess of 30 percent.  As a result of that 
denial, the veteran has appealed to the Board for review.

The Board notes that there was a substantial change in the 
law during the pendency of this claim.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  In particular, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment but not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  See also, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate the 
claim by means of the discussions in the original rating 
decision and the subsequent statement of the case.  The 
appellant has been told that he needed to submit evidence 
supporting his assertions that his left elbow disability was 
more disabling than currently rated.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA through the issuance of the statement of the case 
and a letter, dated March 2001, that spelled out the 
requirements of the VCAA and what the VA would do to assist 
the veteran.  The VA also informed the appellant that it 
would request records and other evidence, but that it was the 
appellant's responsibility to ensure that the VA received the 
records.  Additionally, in order to ensure that an adequate 
evaluation of the veteran's disability was procured and 
before the VA, the veteran underwent evaluations of his left 
arm disorder in 2001 and 2002.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available VA and private medical treatment 
records.  The veteran was also provided medical examinations 
in order to assess the severity of the disability at issue.  
Although the veteran was provided with the opportunity to 
present testimony before the RO and/or the Board, he declined 
to participate in such a hearing.  It seems clear that the VA 
has given the veteran every opportunity to express his 
opinions with respect to his claim; the VA has obtained all 
known documents that would substantiate the veteran's 
assertions; and, the veteran has undergone numerous 
examinations so that the VA would have a complete picture of 
the veteran's left elbow disability.  

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Finally, the Board notes that the requirements set forth by 
the United States Court of Appeals for the Federal Circuit 
with regard to the time period for the submittal of evidence 
by a claimant have been satisfied.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  While the most recent VCAA letter suggested that 
the veteran submit a response within 60 days, it is also 
noted that the veteran submitted additional evidence after 
the date of that letter and he underwent a VA medical 
examination nearly a year after that letter was issued.  
Moreover, the veteran's accredited representative submitted a 
statement in support of the veteran's claim and asked that a 
decision be made on the merits of the claim.  Since the VCAA 
letter was dated more than one year prior to the present 
Board decision, the VA has complied de facto with the 
statutory one-year period provided for the veteran's response 
to the VCAA notice.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2003) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2003) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2003) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2003).  With respect to the issue before the Board, the 
appeal does not stem from a disagreement with an evaluation 
assigned in connection with the original grant of service 
connection, and the potential for the assignment of separate, 
or "staged" ratings for separate periods of time, based on 
the facts found, are not for consideration.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).

The veteran's left elbow disability has been rated in 
accordance with the rating criteria found at 38 C.F.R. Part 
4, Diagnostic Codes 5205, 5206, and 5207 (2003).  The Board 
recognizes that the veteran is right handed; the right arm is 
the "major" arm, the left arm is the "minor" arm.  
Applicable regulation provides that the appellant's left 
(minor) elbow disability may be rated on the basis of 
limitation of motion under Diagnostic Code 5206, Diagnostic 
Code 5207, or Diagnostic Code 5208.  38 C.F.R. Part 4 (2003).  
The VA Schedule for Rating Disabilities (Rating Schedule) 
provides that when flexion of the minor forearm is limited to 
110 degrees, a 0 percent (noncompensable) rating is assigned.  
A 10 percent rating is warranted if flexion is limited to 100 
degrees.  A 20 percent rating requires limitation of forearm 
flexion to 90 degrees.  A 20 percent rating may also be 
assigned where there is limitation of forearm flexion to 70 
degrees.  A 30 percent rating requires limitation of forearm 
flexion to 55 degrees.  A 40 percent rating requires 
limitation of forearm flexion to 45 degrees.  38 C.F.R. Part 
4, Diagnostic Code 5206 (2003). 

The Rating Schedule also provides that limitation of 
extension of the minor forearm from 45 to 60 degrees warrants 
a 10 percent rating.  A 20 percent rating is warranted if 
extension is limited to 75 or 90 degrees.  A 30 percent 
rating is warranted if extension of the forearm is limited to 
100 degrees.  A 40 percent rating is warranted if extension 
is limited to 110 degrees.  38 C.F.R. Part 4, Diagnostic Code 
5207 (2003).  

38 C.F.R. Part 4, Diagnostic Code 5205 (2003) deals with 
ankylosis of the elbow - either favorable or unfavorable.  
Because the veteran does not have ankylosis, either favorable 
or unfavorable, of the left elbow, this rating criteria is 
not for application.

Flexion of the elbow to 145 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate I (2003).  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that 38 C.F.R. §§ 4.40, 4.45 (1995) 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated.  Therefore, the Board must 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40 (2003), separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  See DeLuca, 8 Vet. App. 202, 206 (1995).  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (2003).  
The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2003).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors, which must be considered when rating the 
veteran's joint injury.  See DeLuca, 202 Vet. App. 202, 206-
07 (1995).

In this instance, the medical evidence shows that the 
veteran's flexion is not limited to 45 degrees.  Moreover, 
extension is not limited to 110 degrees.  Additionally, while 
the veteran's record is replete of complaints of pain, there 
is no objective evidence, such as disuse atrophy or weakness, 
to indicate that the veteran's left elbow symptoms, including 
pain, fatigability, or incoordination during intermittent 
flare-ups, result in any additional limitation of function to 
a degree that would support a disability evaluation in excess 
of 30 percent. The evaluation currently assigned accurately 
reflects the degree of disability produced as a result of the 
veteran's left elbow pathology.  Accordingly, the 
preponderance of evidence is against the veteran's claim and 
the appeal is denied.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2003) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2003) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, there is no showing that the veteran's left elbow has 
caused marked industrial interference or results in frequent 
hospitalizations.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).


ORDER

A disability evaluation in excess of 30 percent for the 
residuals of a fracture of the left forearm (minor), with 
limitation of flexion, is denied.  



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



